OPINION
MORRISON, Judge.
This is an appeal from an order of the 184th District Court of Harris County remanding appellant to the custody of the sheriff with instructions to deliver him to the agent of the demanding State.
The State established a prima facie case.
Appellant did not testify nor offer any witnesses in his behalf. Therefore, no issue was made as to his identity, and the trial court acted properly in remanding appellant to the custody of the sheriff, Ex Parte Lancaster, Tex.Cr.App., 254 S.W.2d 385.
The judgment is affirmed.
WOODLEY, P. J., and ONION, J., concur in the result.